This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is not sufficient cause shown by the pleadings to warrant the provision contained in said order that the defendant Ernest Meres deposit with the Clerk of the Court, in addition to the sum of Eight Thousand Dollars, the interest at 8% on said sum from January 7, 1924; it is, therefore, considered, ordered and adjudged by the Court that said order of the Circuit Court requiring the deposit of the interest aforesaid be and the same is hereby reversed. The item of interest may be disposed of on final hearing. That *Page 401 
the order in all other respects be affirmed and that the costs of this appeal be taxed against the appellant.
Reversed in part.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur;
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.